The claimant was employed by a clothing manufacturer as an assistant to the foreman in the cutting department. He came to work in his car which he stored at Thirteenth street. While en route to get his. car to go down town on the business of the employer, within his working hours, he was assaulted by two unidentified men, causing the injury for which the award was made. The injury arose out of and in the course of his employment. Award affirmed, with costs to the State Industrial Board. Rhodes, McNamee, Crapser and Heffernan, JJ., concur; Hill, P. J., dissents.